Name: Commission Regulation (EEC) No 1728/82 of 30 June 1982 amending Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 189/67 COMMISSION REGULATION (EEC) No 1728/82 of 30 June 1982 amending Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 649/78 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 649/78 (3), as last amended by Regulation (EEC) No 3474/80 (4), provides for the sale at reduced prices of intervention butter for direct consumption as concentrated butter ; whereas for the sake of clarity and in order to enable the concentrated butter to be sold to certain additional categories of user the definition of 'direct consump ­ tion ' given in Article 1 of Council Regulation (EEC) No 1269/79 (^ as last amended by Regulation (EEC) No 1 186/82 (6), should be employed ; Whereas, in order to take account of changes in the buying-in price applied by the intervention agencies, the level of the aid and the selling price of this butter should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . In Article 1 the introduction of paragraph 1 is replaced by the following : ' 1 . Member States may, at their request, for the purpose of direct consumption, as defined in Article 1 (a) of Regulation (EEC) No 1269/79, in the Community as concentrated butter and within quantitative limits to be determined, be autho ­ rized 2. In Articles 2 ( 1 ) and 3 ( 1 ) the amount ' 141 units of account' is replaced by ' 182 ECU'. 3 . In Article 2 (3) the amount ' 145 units of account' is replaced by '200 ECU'. 4. In Article 5 ( 1 ) the word 'of not more than 250 grams' are replaced by 'of not more than 500 grams'. 5 . In Article 10a (2) the amount '3 units of account' is replaced by '3-6 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (J) OJ No L 86, 1 . 4 . 1978 , p . 33 . (4) OJ No L 363, 31 . 12. 1980 , p . 50 . n OJ No L 161 , 29 . 6 . 1979 , p . 8 . 0 OJ No L 140, 20 . 5 . 1982, p . 5 .